Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Objection
Claim 4 is objected to because of the following informalities: “the MRI transparent host medium” lacks a proper antecedent basis, because neither the base claim 1 nor the instant claim 4 sets forth a proper antecedent basis.  Appropriate correction is required.

Rejection under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2, 9-11 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (CN-102551978 A, hereinafter referred to as simply “Chen”).
Claim No
Claim feature
Prior art
Chen (CN-102551978 A)
1
A pediatric magnetic resonance imaging (MRI) sub-system, comprising: 
Chen discloses an MRI sub-system (“baby culturing box”), see the abstract.


an isolette including a patient section for accommodating a patient, 

Isolette (box cover 1).


an MRI compatible infant warming mattress arranged within the patient section, the MRI compatible infant warming mattress comprising: 

MRI compatible warming mattress (stretching bed 4,5), see the abstract.

an interior space; and 

Interior space (the stretching 4, 5 has space below the bed 4 where the heating pad 5 is placed). 


a conduction heating system at least partially arranged in the interior space and configured to conduct heat to the interior space.

Conduction heating system (5).

Claim 1 fully met by Chen. 
2
The pediatric MRI sub-system of claim 1, further comprising a local RF coil array positionable within the patient section of the isolette.

Local RF coil (6).
9
The pediatric MRI sub-system according to claim 4, wherein the at least one heater of the conduction heating system includes a heat insulator operative to prevent direct contact between the infant warming mattress and the at least one heater.

Heating pad 5 is understood to include a heat insulator for the same reason claimed in the claim (claim 9).

10
The pediatric MRI sub-system according to claim 1, wherein the conduction heating system comprises at least one of an infrared, ultrasonic, microwave RF or optical heating device.
Heating pad 5 in Chen is understood to be an infrared heating device as the heating pad 5 in Chen includes a non-magnetic “heating material”. Chen Meets claim 10.
11
A pediatric magnetic resonance imaging (MRI) system, comprising: a magnet-gradient assembly; a transmit and/or receive body RF coil configured to image a portion of a patient; and the pediatric MRI sub-system of claim 1.

Claim 11 is met by Chen as a “magnetic resonance device” in Chen inherently includes all the claimed components of the instant claim (claim 11).
15
The MRI system according to claim 11, wherein the local RF coil array comprises one or more single channel, transmit and/or receive RF coils.

Claim 15 is met by Chen, see the RF coil 6 in Chen.
16
The MRI system according to claim 11, wherein the local RF coil array comprises one or more multi-channel, receive-only RF coils.

Claim 16 is met by Chen, see the RF coil 6 in Chen.



Rejection under 35 USC §103

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN-102551978-A) in view of Pourrahimi (US-2015/0226817-A1).

	As to claim 17, Chen discloses the MRI system according to claim 11. Chen inherently includes a magnet-gradient assembly as claimed in claim 11 when it discloses an MRI system because all MRI system must have a magnet-gradient assembly. However, Chen lacks further details of the magnet-gradient assembly as stated in the instant claim 17. Instant claim 17 states that the magnet-gradient assembly should include at least one superconducting wire. Chen cannot be understood to have such a feature when it does not explicitly detail it. Even though Chen does not disclose it such a feature is well-known in the pertinent art. For example, Pourrahimi discloses an Extremities MRI (EMRI) system, for imaging extremities of an [adult] patient, that can be used for imaging an infant (cf. ¶ [0034]) and it further discloses the EMRI system to comprise a superconducting magnet-gradient assembly (cf. abstract in Pourrahimi). 

	Since cost saving in manufacturing of a commercial product is routine desire of a manufacturing company, it would have been obvious to a person having ordinary skill in the art as of the filing date of the instant claim (claim 17) to modify Chen, if needed, and use the EMRI system of Pourrahimi for placing the “isolette” a bore of Pourrahimi and arrive at the invention at hand without designing a new MRI system.  

	As to claims 18-19, the proposed Chen-Pourrahimi combination discloses the MRI system of claim 17, wherein Pourrahimi further discloses a cryogen-free conduction cooling system, cf. ¶ [0011] and many other places in Pourrahimi.

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN-102551978-A) in view of Bao (CN-204274760-U, hereinafter simply referred to as Bao).

	As to claim 3, Chen discloses an MRI sub-system according to claim 1. However, Chen is silent regarding an MRI transparent host medium of the conduction heating system. Even though, Chen is silent, such a feature is well-known in the pertinent art. For example, Bao discloses conduction heating system (cf. Fig. 1 and 2) for warming up a mattress, i.e. “heating pad”, cf. abstract in Bao, like that of Chen wherein Bao further discloses a host medium (“heat transfer medium”).  Bao further discloses the heat transfer medium can be oil, cf. ¶ [0031]. Even though the invention of the Bao is intended for a small animal, such an invention may be applied to keep an infant warm.
	Since Chen does not disclose much detail of the heating system it uses for its heating pad, it would have been obvious to a person having ordinary skill in the art as of the filing date of the instant claim (claim 3), to modify Chen and include the “heat transfer medium” of Bao to fill in necessary details that are missing in Chen and arrive at the claimed invention of claim 3.

	As to claims 5-7, Chen in view of Bao discloses the pediatric sub-system according to claim 3 and Bao further discloses the host medium (“heat transfer medium”) can be a suitable oil. A suitable oil will have specific heat and thermal conductivity within the range claimed.

 	As to claim 4, Chen discloses the pediatric MRI sub-system according to claim 1.
However, Chen is silent regarding the feature, “wherein the conduction heating system further comprises at least one heater operative to heat the MRI transparent host medium via conduction heating”. Even though, Chen is silent, such a feature is well-known in the pertinent art. For example, Bao discloses conduction heating system (cf. Fig. 1 and 2) for warming a mattress, i.e. “heating pad”, cf. abstract in Bao, like that of Chen wherein Bao further discloses a host medium (“heat transfer medium”).  Bao further discloses the heat transfer medium can be a [suitable] oil, cf. ¶ [0031]. Even though the invention of the Bao is intended for a small animal, such an invention may be easily applied to keep an infant warm.

 	Since Chen does not disclose much detail of the heating system it uses for its heating pad, it would have been obvious to a person having ordinary skill in the art as of the filing date of the instant claim (claim 4), to modify Chen and include the “heat transfer medium” of Bao to fill in necessary details missing in Chen and arrive at the claimed invention of claim 4.

	As to claim 8, Chen in view of Bao discloses the pediatric sub-system according to claim 4, and wherein Bao further disclose the at least one heater (constant temperature device 4) of the conduction heating system is located remote from the interior space of the infant warming mattress (“heating pad”), the conduction heating system further comprising at least one pump (5) in fluid communication with the MRI transparent host medium, the at least one pump configured to cycle the MRI transparent host medium through the interior space.
	
Allowable Subject Matter
Claims 12-14 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Rapoport ‘471 (US-2016/0206471-A1) discloses a pediatric MRI sub-system identical to one claimed in the sole independent claim 1. However, it lacks conduction heating system.  The instant sole independent claim 1 requires a conduction heating system. Rapoport ‘471 discloses a heating system but it is convection heating system not a conduction heating system.

	Rapoport ’884 (US-2021/0007884-A1) discloses a pediatric MRI sub-system identical to one claimed in the sole independent claim 1. However, it is published after the date of filing the instant claim 1 and its date of application is after the priority date of the instant claim 1 which disqualifies it to be a prior art reference against the instant claim 1.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852